IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 48739

STATE OF IDAHO,                                 )
                                                )    Filed: June 15, 2022
       Plaintiff-Respondent,                    )
                                                )    Melanie Gagnepain, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
SCOTT CHRISTOPHER BRUCK,                        )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Peter G. Barton, District Judge.

       Judgment of conviction for felony possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kolby K. Reddish, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Scott Christopher Bruck appeals from his judgment of conviction for felony possession of
a controlled substance, Idaho Code § 37-2732(c). Specifically, Bruck challenges the district
court’s denial of his motion to suppress. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In June 2019, law enforcement responded to a report of a driver driving his vehicle
through a chain barrier and spinning the vehicle in circles in the parking lot of a business in
Meridian. The officers located the vehicle, which did not have a license plate, parked in a nearby
strip mall and located Bruck, who matched the driver’s description, behind a business in the
mall. When officers commanded Bruck to stop, he attempted to enter the business instead. The



                                                1
officers detained Bruck, placed him in handcuffs, and read him his Miranda1 rights.            For
approximately an hour, four officers investigated claims of property damage while Officer Dixon
stayed with Bruck. During this time, Bruck’s handcuffs were removed, and Officer Ferranato
administered field sobriety tests on Bruck but concluded he was not intoxicated.
       After the field sobriety tests concluded, the officers did not tell Bruck he was free to
leave. Instead, Sergeant Fiscus expressed his concerns that Bruck’s vehicle was not legal to
drive, stating to Bruck:
       [S]o . . . just a few more minutes, we’re just going to check on a few things,
       here’s the problem I have. When we--when and if we kick you loose, that car
       doesn’t have plates on it, I don’t know if you have insurance on it, so I . . . can’t
       really let you drive it.
       Bruck responded that he could get a ride and return later with a trailer for the vehicle.
Approximately one minute after this exchange, an officer stated in Bruck’s presence, “We’re
good,” to which Bruck responded, “Thank you, sir.” Sergeant Fiscus then asked Bruck to
retrieve his belongings from the hood of a patrol vehicle. After retrieving his belongings, Bruck
realized he was missing his cellphone and, for approximately twenty minutes, searched for his
phone with the officers’ assistance.
       During this time, Bruck searched for his cellphone in his vehicle, walked around the side
of the building alone to search for it, and returned to search his vehicle again while Officer
Dixon held a flashlight for Bruck. After an unsuccessful search, Bruck sat sideways in the
driver’s seat of his vehicle with the door open. Officers Ferranato and Dixon stood nearby, and
Officer Ferranato offered to give Bruck a ride and to call his father. Bruck declined Officer
Ferranato’s offer to give Bruck a ride. While Officer Ferranato stepped away to call Bruck’s
father, Officer Dixon continued to stand nearby Bruck and converse with him.
       When Officer Ferranato returned, he again offered to give Bruck a ride. Bruck agreed,
and Officer Ferranato explained that, to allow Bruck in the patrol vehicle, Officer Ferranato
needed to search Bruck’s person. Officer Ferranato inquired, “Are you okay if I search you?” In
response, Bruck stood up and stated, “It’s just medication, right?” and put his hands up. During
the search, Officer Ferranato discovered methamphetamine and paraphernalia in Bruck’s pocket
and arrested him.


1
       See Miranda v. Arizona, 384 U.S. 436 (1966).

                                                2
       As a result, the State charged Bruck with felony possession of a controlled substance and
possession of paraphernalia.      Bruck subsequently filed a motion to suppress the evidence
obtained during the search, arguing that, after Officer Ferranato completed the field sobriety
tests, the officers unlawfully detained Bruck and that his consent to search his person was invalid
as a result. In response, the State asserted the officers’ encounter with Bruck was consensual
after the field sobriety tests concluded.2 Relying on State v. Page, 140 Idaho 841, 103 P.3d 454
(2004), and State v. Martinez, 136 Idaho 436, 34 P.3d 1119 (Ct. App. 2001), the district court
denied Bruck’s motion. It ruled that “Bruck’s interaction with Officers Dixon and Ferranato was
consensual from the time [Bruck] was invited to retrieve his personal items from the police
vehicle until the discovery of the illegal items.”
       After the denial of his motion to suppress, Bruck conditionally pled guilty to possession
of a controlled substance and reserved his right to appeal the denial. Bruck timely appeals.
                                                 II.
                                    STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                 III.
                                            ANALYSIS
       Bruck challenges the district court’s denial of his motion to suppress, arguing he was
illegally seized when he consented to be searched, and thus his consent was invalid. The Fourth
Amendment to the United States Constitution and its counterpart, Article I, Section 17 of the
Idaho Constitution, guarantee the right of every citizen to be free from unreasonable searches


2
        The State also argued the officers’ encounter with Bruck after the field sobriety tests
concluded was pursuant to the officers’ community caretaking function. The district court
rejected this argument, however, and the State does not challenge this ruling on appeal.
                                                     3
and seizures. Not all encounters between the police and citizens involve the seizure of a person,
however. Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968); State v. Jordan, 122 Idaho 771, 772, 839
P.2d 38, 39 (Ct. App. 1992). Only when an officer, by means of physical force or show of
authority, restrains the liberty of a citizen may a court conclude that a seizure has occurred. State
v. Fry, 122 Idaho 100, 102, 831 P.2d 942, 944 (Ct. App. 1991). A seizure does not occur simply
because a police officer approaches an individual on the street or other public place, by asking if
the individual is willing to answer some questions, or by putting forth questions if the individual
is willing to listen. Florida v. Bostick, 501 U.S. 429, 434 (1991); Florida v. Royer, 460 U.S.
491, 497 (1983). Unless and until there is a detention, there is no seizure within the meaning of
the Fourth Amendment and no constitutional rights have been infringed. Royer, 460 U.S. at 498.
          A consensual encounter between a law enforcement officer and an individual does not
trigger Fourth Amendment scrutiny. State v. Willoughby, 147 Idaho 482, 486, 211 P.3d 91, 95
(2009).     In determining whether a seizure has occurred, the proper inquiry is whether a
reasonable person would have felt free to leave or otherwise decline the officer’s requests and
terminate the encounter. State v. Alvarenga-Lopez, 169 Idaho 215, 218, 494 P.3d 763, 766
(2021). Stated otherwise, so long as a reasonable person would feel free to disregard the police
and go about his business, an encounter between the police and an individual is consensual. Id.
A court must consider the totality of circumstances in determining whether a seizure has
occurred. Willoughby, 147 Idaho at 487, 211 P.3d at 96. Examples of circumstances that may
indicate a seizure include the threatening presence of several officers, an officer’s display of a
weapon, an officer’s physical touching of the person, the officer’s use of language or tone of
voice compelling compliance with his request, the use of overhead lights on a police vehicle, and
an officer positioning himself or his vehicle to prevent the person from leaving. Alvarenga-
Lopez, 169 Idaho at 219-20, 494 P.3d at 767-68.
          Bruck argues that “a reasonable person in [Bruck’s] position would not feel free to end
the encounter and go about their business” and that “any termination of the encounter was
conditional and on the officers’ terms” thereby invalidating Bruck’s subsequent consent to search
his person. In support, Bruck relies on the facts that neither Officer Dixon nor Officer Ferranato
told Bruck he was free to go; Sergeant Fiscus stated to Bruck it would be “just a few more
minutes” to “check on a few things” for “when and if we kick you loose”; it was dark outside;
“at least one officer was present with [Bruck] for the entire twenty-minute phone search except

                                                 4
for a brief period”; one or both of the officers were “standing next to [Bruck]” while Bruck sat in
his car; Officer Ferranato repeated his offer to give Bruck a ride “in a more strongly worded”
manner; and “the only option to leave conveyed to [Bruck] was a ride from Officer Ferranato.”
          Bruck’s argument is not persuasive. Although Sergeant Fiscus’s statement about “when
and if we kick you loose” indicates the officers still detained Bruck at that point in time, the
district court concluded his detention ended shortly after that statement when Sergeant Fiscus
asked Bruck to retrieve his personal belongings off the hood of a patrol vehicle. Bruck does not
challenge this finding. Although neither Officer Dixon nor Officer Ferranato affirmatively stated
Bruck was free to leave, this fact does not establish the encounter was not consensual after he
retrieved his personal belongings. The United States Supreme Court has previously ruled that
“to require police officers to always inform detainees that they are free to go before a consent to
search may be deemed voluntary” is “unrealistic.” See Ohio v. Robinette, 519 U.S. 33, 40
(1996).
          As the district court correctly noted, the officers’ conduct was not consistent with
detention. After Bruck retrieved his personal items, all the officers--other than Officers Dixon
and Ferranato--departed the scene, and thereafter no evidence shows that any officer displayed a
weapon, physically touched Bruck, used the police vehicle’s overhead lights, or positioned
himself or his vehicle to prevent Bruck from leaving. See Alvarenga-Lopez, 169 Idaho at 219-
20, 494 P.3d at 767-68 (identifying factors that may indicate seizure). Rather, Officers Dixon
and Ferranato allowed Bruck to collect his personal possessions, to walk around without
supervision, to search through his vehicle for his cellphone, and to sit in his vehicle.
          Further, Bruck’s assertion that Officer Ferranato used “strongly worded” language to
compel Bruck’s compliance with Officer Ferranato’s offers to give Bruck a ride is not
persuasive. A review of the officers’ videos from their body cameras shows Officer Ferranato
used neither wording nor a tone of voice to command or otherwise compel Bruck to ride in the
patrol vehicle. Further, contrary to Bruck’s assertion, a comparison of Officer Ferranato’s
statement that “I can give you a ride home, man,” with his statement that “I just want to give you
a ride back to your house . . . so you’re not stranded over here,” does not establish a reasonable
person would not feel free to decline the ride and to terminate the encounter.
          Bruck also challenges the district court’s reliance on Page and Martinez. The district
court ruled that the facts of this case more closely resembled Martinez, in which this Court

                                                  5
concluded Martinez was not detained, than Page, in which the Idaho Supreme Court concluded
Page was unlawfully detained. Compare Page, 140 Idaho at 845, 103 P.3d at 458 (concluding
no compelling reason to detain Page) with Martinez, 136 Idaho at 441, 34 P.3d at 1124
(concluding Martinez not detained after officers returned his registration papers). Contrary to the
district court’s ruling, Bruck argues this case more closely resembles Page than Martinez. We
disagree.
       Similar to Martinez, the officers in this case did not exhibit any force or authority that
would have objectively communicated to Bruck that the officers continued to detain Bruck after
Sergeant Fiscus asked Bruck to collect his belongings. See Martinez, 136 Idaho at 441, 34 P.3d
at 1124 (“Once the registration papers were returned, the police exhibited no express show of
force or authority that objectively communicated to Martinez that he was still being detained.”).
Unlike Page, the officers were justified in originally detaining Bruck to investigate his conduct
and have him perform field sobriety tests; Bruck does not claim otherwise. See Page, 140 Idaho
at 845, 103 P.3d at 458 (“[T]he totality of the circumstances . . . showed no compelling need to
seize [Page’s] identification and conduct a warrants check.”). Accordingly, the district court did
not err in analyzing and relying on Martinez and Page.
       Based on the totality of the circumstances, Bruck was not detained when Officer
Ferranato asked for Bruck’s consent to search his person before allowing him to ride in the patrol
vehicle, and a reasonable person would have felt free to leave and decline Officer Ferranato’s
offer of a ride. As a result, Bruck’s voluntary consent to the search of his person was valid.
                                                IV.
                                         CONCLUSION
       The district court did not err by denying Bruck’s motion to suppress. Accordingly, we
affirm that denial and Bruck’s judgment of conviction.
       Chief Judge LORELLO and Judge GRATTON CONCUR.




                                                 6